     Case 2:21-cv-01538-RFB-EJY Document 8 Filed 09/03/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    SARA FOLEY,                                              Case No. 2:21-cv-01538-RFB-EJY
 5                   Plaintiff,
                                                                             ORDER
 6          v.
 7    WELLS FARGO BANK, N.A.,
 8                   Defendant.
 9

10          Pending before the Court is Defendant’s First Motion to Extend Time to Respond to
11   Plaintiff’s Complaint. ECF No. 4. On August 26, 2021, the Court ordered Plaintiff to advise the
12   Court “no later than the close of business on Monday, August 30, 2021, if she opposes Defendant’s
13   Motion.” ECF No. 7. No response was filed. Under LR 7-2(d), the failure of an opposing party to
14   file points and authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a
15   motion for attorney’s fees, constitutes a consent to the granting of the motion.
16          Accordingly,
17          IT IS HEREBY ORDERED that Defendant’s Motion to Extend Time to Respond to
18   Plaintiff’s Complaint is GRANTED. Defendant’s response to Plaintiff’s Complaint shall be due on
19   or before September 16, 2021.
20          Dated this 3rd day of September, 2021.
21

22

23
                                                   ELAYNA J. YOUCHAH
24                                                 UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      1
